POULTON, TIMOTHY P., Associate Judge.
We believe that the trial court misconceived the effect of the evidence in the case, and that the following findings were a necessary result of the evidence adduced.
1. The deed of May 25, 1967 from Aviation Development Corp. to Charles E. Bush and Ellen Bush was valid (10 Fla.Jur. 133), with the result that the appellant bank’s deficiency judgment of January 31, 1968 became a lien superior to any claim created by any later event.
2. The deed of March 7, 1969 was invalid because it was not in compliance with F.S. § 608.19, F.S.A.
3. The January 8, 1969 attempt to issue replacement stock was ineffective, and the plaintiff is presently the owner of those shares which were levied upon on December 18, 1968.
Accordingly, this cause is reversed and remanded for the entry of a judgment consistent with the views herein expressed.
Reversed and remanded.
WALDEN, J., concurs.
CROSS, J., dissents without opinion.